Exhibit 10.19
 


THIS AGREEMENT  (this Agreement) is dated as of June 10, 2008, among Sahara
Media, Inc. a Delaware corporation (the “Company”) and Philmore Anderson IV (the
“Investor”).


WHEREAS, the Company owes Investor Six Hundred Sixty Thousand for accrued salary
owed to him but not paid to him (the “Salary”);


WHEREAS, the Investor has agreed to forgo the Salary in exchange for the
Company’s issuing the Investor One Hundred Thousand (100,000) shares of the
Company’s common stock.


WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue to the Investor securities of the Company as more fully described in this
Agreement;


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement and for other good and valuable consideration the receipt and adequacy
of which are hereby acknowledged, the Company and the Investor agree as follows:


Issuance of Shares  In consideration for the Investor’s forging the Salary, the
Company shall within five business days of the date hereof issue the Investor
One Hundred Thousand (100,000) shares of the Company’s common stock (the
“Shares”).


Salary In consideration for the Company’s issuance of the Shares, Investors
hereby forgoes receipt of the Salary and hereby releases the Company from its
obligation to pay Investor the Salary.


Authorization of the Company  The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement  and otherwise to carry out its obligations hereunder and
thereunder.  The execution and delivery of this Agreement has been authorized by
all necessary action on the part of the Company and no further action is
required by the Company, its board of directors or its stockholders in
connection therewith.


Representations and Warranties of the Investor   Investor  hereby, for itself
and no other person, represents and  warrants as of the date hereof to the
Company as follows:


(a) Investor understands that the Shares are restricted securities and have not
been registered under the Securities Act or any applicable state securities law
and is acquiring the Shares as principal for its own account and not with a view
to or for distributing or reselling such Shares or any part thereof in violation
of the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Shares in violation of the Securities Act
or any applicable state securities law and has no arrangement or understanding
with any other persons regarding the distribution of such Shares (this
representation and warranty not limiting such Investor’s right to sell the
Shares pursuant to an effective registration statement or otherwise in
compliance with applicable federal and state securities laws) in violation of
the Securities Act or any applicable state securities law. Such Investor is
acquiring the Shares hereunder in the ordinary course of its business.  Such
Purchaser does not have any agreement or understanding, directly or indirectly,
with any Person to distribute any of the Shares.
 
 
1

--------------------------------------------------------------------------------

 
 
(b) Purchaser Status.  At the time such Investor was offered the Shares, it was,
and at the date hereof it is (i) an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act. Such
Purchaser is not required to be registered as a broker-dealer under Section 15
of the Exchange Act.
 
(c) Experience of Such Purchaser.  Such Investor, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment.  Such Shares is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.
 
(d) General Solicitation.  Such Investor is not purchasing the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.
 
(e) Such Investor understands that the Shares are being, issued offered and sold
to it in reliance on specific exemptions from the registration requirements of
United States federal and state securities laws and that they Company is relying
in part upon the truth and accuracy of, and such Investor’s compliance with, the
representations, warranties, agreements, acknowledgements and understandings of
such Investor set forth herein in order to determine the availability of such
exemptions and the eligibility of such Investor to acquire the Shares.
 
(f) No Governmental Review.  Such Investor understands that no United States,
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.
 
(i)   Adequacy of Consideration   Investor herby acknowledges that adequacy of
the consideration it is receiving pursuant to this Agreement in relation its
obligations pursuant to this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
(g) Transfer Restrictions.   The Securities may only be disposed of in
compliance with state and federal securities laws. In connection with any
transfer of the Securities other than pursuant to an effective registration
statement or Rule 144 promulgated under the Securities Act, the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act.  As a condition of such
transfer, any such transferee shall agree in writing to be bound by the terms of
this Agreement and shall have the rights of a Purchaser under this Agreement.
 
(h) The Shares will be imprinted so long as is required by this Section  of a
legend on any of the Shares in the following form:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT.


(i) The Shares may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of the Shares other than
pursuant to an effective registration statement or Rule 144, or in connection
with a pledge as contemplated in this Shares, the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act.  As a condition of such transfer, any such transferee
shall agree in writing to be bound by the terms of this Agreement and shall have
the rights of a Purchaser under this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
(j) The Shares will be imprinted so long as is required by this Section 4.1(b),
of a legend on any of the Securities in the following form:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT.


The Company acknowledges and agrees that a the holder of the Shares may from
time to time pledge pursuant to a bona fide margin agreement with a registered
broker-dealer or grant a security interest in some or all of the Shares to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the Securities Act and who agrees to be bound by the provisions of this
Agreement and, if required under the terms of such arrangement, such holder may
transfer pledged or secured Shares to the pledgees or secured parties.  Such a
pledge or transfer would not be subject to approval of the Company and no legal
opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith.  Further, no notice shall be required of such
pledge.  At the appropriate  holder’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of Shares
may reasonably request in connection with a pledge or transfer of the Shares,
including, if the Shares are subject to registration, the preparation and filing
of any required prospectus supplement under Rule 424(b)(3) under the Securities
Act or other applicable provision of the Securities Act to appropriately amend
the list of Selling Stockholders thereunder.
 
Investor on behalf of Investor’s agents, heirs and assigns jointly and severally
(the “Investor  Releasing Parties”) unconditionally and irrevocably release and
forever discharge the Company  and its successors, assigns, shareholders,
agents, directors, officers, employees, and attorneys, (collectively, the
"Indemnitees") from all Investor Claims, as defined below, and jointly and
severally agree to indemnify Indemnitees, and hold them harmless from any and
all claims, losses, causes of action, costs and expenses of every kind or
character in connection with the Investor Claims.  As used in this Agreement,
the term "Investor claims" shall mean any and all possible claims, demands,
actions, costs, expenses and liabilities whatsoever, known or unknown, at law or
in equity, originating in whole or in part, on or before the date of this
Agreement, which the Investor Releasing Parties any of its officers, directors,
shareholders agents or employees, may now or hereafter have against the
Indemnitees, if any, and irrespective of whether any such Investor Claims arise
out of contract, tort, violation of laws, or regulations.
 
 
4

--------------------------------------------------------------------------------

 


MISCELLANEOUS


Section 1.2 Entire Agreement.  This Agreement contains the entire understanding
of the parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.
 
Section 1.3 Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 5:30 p.m. (Eastern
Time) on a business day, (b) the next business day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a business day or later than 5:30 p.m. (Eastern Time) on any Trading Day,
(c) the 2nd Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth on the signature pages attached
hereto until changed by notice given in accordance with this Section.
 
Section 1.4 Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and the Investor or, in the case of a waiver against any other
party, by the party against whom enforcement of any such waiver is sought.  No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right.
 
Section 1.5 Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 1.6 Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The parties may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other party.  
 
Section 1.7 No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person, except as otherwise set forth herein.
 
Section 1.8 Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement or the transaction contemplated
thereby shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York, without regard to the principles of
choice of law and conflicts of law thereof.  Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, stockholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York.  Each party hereto hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of New York, borough of Manhattan for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any this
Agreement, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding has been
commenced in an improper or inconvenient venue for such proceeding.  Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by
law.  Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.  If either party shall commence an action or proceeding to
enforce any provisions of this Agreement  then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its reasonable
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.
 
Section 1.9 Survival.  The representations, warranties, agreements and covenants
contained herein shall survive the delivery of the Shares.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 1.10 Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by electronic or facsimile transmission, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.
 
Section 1.11 Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or will attempt to agree upon a valid and enforceable provision that is
a reasonable substitute therefor, and upon so agreeing, shall incorporate such
substitute provision in this Agreement.
 
Section 1.12 or election in whole or in part without prejudice to its future
actions and rights.
 
Section 1.13 Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of
the  Investor and the Company will be entitled to specific performance under
this.  The parties agree that monetary damages may not be adequate compensation
for any loss incurred by reason of any breach of obligations described in the
foregoing sentence and hereby agrees to waive in any action for specific
performance of any such obligation the defense that a remedy at law would be
adequate.
 
Section 1.14 Payment Set Aside.  To the extent that the Company makes a payment
or payments to the Investor pursuant to this Agreement or an Investor enforces
or exercises its rights thereunder, and such payment or payments or the proceeds
of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
Section 1.15 Construction.  The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise this Agreement
the normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of the this Agreement or any amendments hereto.
 
The parties hereto have executed this Agreement as of the date and year first
above written
 
 
7

--------------------------------------------------------------------------------

 


ALL INVESTORS  MUST INITIAL ONE OR MORE OF THE FOLLOWING:
 
1.           I certify that I am an accredited investor because (i) I had
individual income (exclusive of any attributable to my spouse) or more than
$200,000 in each of the most recent two years and I reasonably expect to have an
individual income in excess of $200,000 for the current year, or (ii) I,
together with my spouse, had joint income in excess of $300,000 in each of the
two most recent years and reasonably expect to have joint income in excess of
$300,000 for the current year.
INITIAL IF APPLICABLE: ________________


2.           I certify that I am an accredited investor because I have an
individual net worth, or my spouse and I have a joint net worth, in excess of
$1,000,000.  For purposes of this questionnaire, “net worth” means the excess of
total assets at market value, including home and personal property, over total
liabilities.
INITIAL IF APPLICABLE: ________________


­­­­­­­­­­­­­­_________________________________                                                             ______________________________
Signature of
Investor                                                                                                     State
of Residency


_________________________________                                                             ______________________________
Name of Investor
(print)                                                                                                Date


Address:  __________________________________
__________________________________________
__________________________________________
__________________________________________
__________________________________________
 
 
8